DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Applicant’s election without traverse of claims 1-9 in the reply filed on 03/03/2021 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/24/2019 and 10/02/2019.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 03/03/2021.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 10-20 have been cancelled.

Reasons for Allowance
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for aligning an ophthalmic device with respect to an eye of a patient having all the claimed features of applicant's instant invention, specifically including: an on-axis and an off-axis that intersects the on-axis at an acute off-axis angle; an on-axis illuminator operable to emit light that is incident on and reflected by the eye of the patient to form an on-axis reflection having a center; an on-axis camera such that the on-axis camera captures an on-axis image including the on-axis reflection and produces on-axis image data representative of the on-axis image; an off-axis illuminator that is incident on and reflected by the eye along an off-axis reflective path to form an off-axis reflection having a center; and an off-axis camera such that the off-axis camera captures an off-axis image including the off-axis reflection and produces off-axis image data representative of the off-axis image; the ophthalmic device operable to be aligned with respect to the eye of the patient when the on-axis is substantially normal to the center of the on-axis reflection and the off-axis is substantially normal to the center of the off-axis reflection, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fouquet (2005/0133693) discloses on and off axis light sources and on and off axis images but does not disclose on-axis and an off-axis that intersects the on-axis at an acute off-axis angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N THOMAS/Primary Examiner, Art Unit 2872